81007: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-30457: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81007


Short Caption:COPPOLA VS. WELLS FARGO BANK, N.A.Court:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1801272Classification:Civil Appeal - General - Pro Bono Program


Disqualifications:Case Status:Rehearing Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:08/09/2022 at 1:30 PMOral Argument Location:Las Vegas


Submission Date:08/09/2022How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantRalph Stephen Coppola
					In Proper Person
				


RespondentWells Fargo Bank, N.A.Kelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						Blakeley Griffith
							(Snell & Wilmer, LLP/Las Vegas)
						Andrew M. Jacobs
							(Snell & Wilmer, LLP/Tucson)
						Gil Kahn
							(Snell & Wilmer, LLP/Las Vegas)
						Jennifer L. McBee
							(Snell & Wilmer, LLP/Las Vegas)
						Amy F. Sorenson
							(Snell & Wilmer LLP/Salt Lake City)
						





Docket Entries


DateTypeDescriptionPending?Document


04/15/2020Filing FeeFiling Fee due for Appeal. (SC)


04/15/2020Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)20-14414




04/15/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-14416




04/24/2020Filing FeeFiling Fee Paid. $250.00 from Ralph Coppola.  Check no. 2046. (SC)


04/24/2020Notice/OutgoingIssued Notice Regarding Deadlines. (SC)20-15680




05/05/2020Notice/IncomingFiled Notice of Appearance (Andrew M. Jacobs, Kelly H. Dove and Gil Kahn of Snell & Wilmer as counsel for Respondent). (SC)20-16940




05/06/2020Order/ProceduralFiled Order Directing Transmission of Record. Record on Appeal due: 30 days. (SC).20-17097




05/13/2020Record on Appeal DocumentsFiled Record on Appeal - Volumes 1-15 (Via FTP). (SC)20-18122




05/15/2020Record on Appeal DocumentsFiled Record on Appeal SEALED Volume 16.  (SC)


05/19/2020Docketing StatementFiled Proper Person Appellant's Docketing Statement.  (SC)20-19105




08/24/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief or Informal Brief due: September 8, 2020. (SC)20-31034




09/09/2020MotionFiled Appellant's Proper Person Motion for Extension of Time to File Opening Brief. (SC)20-33230




09/14/2020MotionFiled Proper Person Appellant's Motion to Amend Motion for Extension of Time. (SC)20-33824




09/21/2020Order/ProceduralFiled Order Granting Motion and Rejecting Opening Brief. Appellant has filed a pro se motion and an amended motion for an extension of time to file the opening brief.  The amended motion is granted.  Appellant's opening brief was received on September 14, 2020.  Review of that brief, however, reveals that it exceeds the page limitation of NRAP 32(a)(7)(A)(i).  Accordingly, the clerk shall return the brief received on September 14, 2020, unfiled. Appellant's opening brief due: 21 days. (SC)20-34602




10/14/2020OtherReturned Unfiled Document.  Proper Person Appellant's Opening Brief. (SC)20-37689




10/23/2020MotionFiled Proper Person Appellant's Second Motion for Extension of Time (Opening Brief). (SC)20-38912




10/23/2020MotionFiled Proper Person Appellant's Motion to Exceed Page Limitations But Not Word Limitations. (SC)20-38915




11/05/2020Order/ProceduralFiled Order Regarding Motions. Appellant's pro se motion for a second extension of time to file the opening brief is granted.  NRAP 31(b)(3).  The clerk shall file the opening brief received on October 23, 2020.  Appellant's pro se motion for leave to file an opening brief in excess of the page limitation is unnecessary where appellant represents that the brief complies with the type-volume limitation of NRAP 32(a)(7)(A)(ii).  See NRAP 32(a)(7).  Thus, no action will be taken on that motion. (SC)20-40284




11/05/2020BriefFiled Proper Person Appellant's Opening Brief. (SC)20-40285




12/24/2020Case Status UpdateBriefing Completed/Submitted For Decision/To Screening.  (SC)


01/29/2021Order/ProceduralFiled Order Regarding Pro Bono Counsel.  The clerk of this court is directed to transmit a copy of this order and the attached case summary and order to the Legal Aid Center of Southern Nevada for financial eligibility screening.  Appellant's Notice of Appearance of Counsel or LACSN's Notice due:  60 days.  The proceedings in this appeal shall be suspended pending further order of this court.  (SC)21-02886




03/24/2021Notice/IncomingFiled Notice of Appearance (Peter J. Goatz and Taylor Altman of the law firm of Legal Aid Center of Southern Nevada, Inc. as counsel for Appellant). (SC)21-08414




03/26/2021Order/ProceduralFiled Order Regarding Counsel and Establishing Briefing Schedule. Attorneys Peter J. Goatz and Taylor Altman of the Legal Aid Center of Southern Nevada, Inc. have now filed a notice of appearance as appellant's pro bono counsel.  Accordingly, the clerk shall add Mr. Goatz and Mr. Altman as counsel of record for appellant.  This court sets forth the following schedule for the requesting of transcripts and briefing in this appeal. Transcript request form due: 14 days. Opening brief due: 90 days. (SC)21-08773




04/07/2021Transcript RequestFiled Certificate that No Transcript is Being Requested. (SC)21-09985




06/18/2021MotionFiled Stipulation to Extend Time to File Appellant's Opening Brief. (First Request) (SC)21-17567




06/18/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved for Opening Brief. Due date July 26, 2021. (SC)21-17586




07/26/2021BriefFiled Appellant's Opening Brief. (SC)21-21596




07/28/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's answering brief due: September 8, 2021. (SC)21-21858




09/08/2021MotionFiled Respondent's Unopposed Motion for Extension of Time to File Answering Brief (First Request by Motion). (SC)21-26045




09/30/2021MotionFiled Respondent's Unopposed Motion for Extension of Time to File Answering  Brief (Second Request by Motion). (SC)21-28149




10/06/2021BriefFiled Respondent's Answering Brief. (SC)21-28743




10/12/2021Order/ProceduralFiled Order Granting Motions.  Extraordinary and compelling circumstances having been shown, respondent's motions requesting second and third extensions of time to file the answering brief are granted. The answering brief was filed on October 6, 2021.  Appellant shall have until November 5, 2021, to file and serve the reply brief.  (SC)21-29274




10/20/2021MotionFiled Stipulation to Extend Time to File Appellant's Reply Brief. (First Request). (SC)21-30239




10/21/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved for Reply Brief. Due date December 6, 2021. (SC)21-30360




12/06/2021BriefFiled Appellant's Reply Brief. (SC)21-34783




12/07/2021Case Status UpdateBriefing Completed/To Screening. (SC)


05/09/2022Order/ProceduralFiled Order Scheduling Oral Argument. Oral argument is scheduled for June 16, 2022, at 3:30 p.m. in Las Vegas.  Argument shall be limited to 30 minutes. (SC)22-14733




05/31/2022MotionFiled Respondent's Unopposed Motion to Postpone Oral Argument. (SC)22-17246




06/01/2022Order/ProceduralFiled Order Granting Motion and Rescheduling Oral Argument.  Oral argument in this matter shall be rescheduled for August 9, 2022, at 1:30 p.m. in Las Vegas.  Argument shall be limited to 30 minutes.  (SC)22-17329




07/26/2022Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)22-23442




08/09/2022Case Status UpdateOral argument held this day. Case submitted for decision. Before the Northern Nevada Panel. NNP22-AS/EC/KP. (SC)


09/28/2022Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." NNP22 - AS/EC/KP. (SC)22-30457




10/07/2022MotionFiled Motion to Withdraw as Counsel for Appellant. (SC)22-31670




10/14/2022Order/ProceduralFiled Order Granting Motion to Withdraw. The clerk shall remove Mr. Goatz and Mr. Altman as counsel of record for appellant. Appellant shall have 14 days from the date of this order to inform this court, in writing, whether he will be proceeding pro se or will be retaining new counsel. Appellant's petition for rehearing due: 14 days. (SC)22-32426




10/18/2022Notice/IncomingFiled Proper Person Notice of Appearance in Pro Se. (SC)22-32799




10/18/2022Filing FeeRehearing Filing Fee Paid. $150.00 from Ralph Coppola. Check No. 2136. (SC)


10/18/2022Post-Judgment PetitionFiled Proper Person Petition for Rehearing. (SC)Y22-32800





Combined Case View